DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the response filed on 17 February 2022.
Claims 1-18 are currently pending and hereby allowed.

Terminal Disclaimer
The terminal disclaimer filed and approved on 17 February 2022 is sufficient to overcome the double patenting rejection previously raised.  Those rejections are respectfully withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-18 are allowable because none of the prior art of record taken individually or in combination teach or suggest a non-obvious combination that illustrates a method for generating process objects for monitoring computer applications comprising recording a computer session, capturing session events including activations events and screenshots, generating a process tree automatically that associates a monitoring model including database objects that have process, task and desktop/agent state dimensions as well as attributes for a process, then instantiating the tree into an application monitoring object that is used for subsequent monitoring to gather and provide data to improve workforce management, back office systems, performance and/or quality management.
	The prior art of record most closely resembling the application’s claimed invention includes Ricketts (US 2009/0049394), O’Brien (US 2011/0071869), Grenell (US 2009/0018731, Deshmukh (US 2011/0218841) and Fernandez (US 2001/0010541).
Ricketts teaches a back office and field service process analysis that records sessions including events and generates a process view based on the events.  Ricketts does not describe that the sessions are computing sessions, that the events include activation events and screenshots or that a process tree is generated and instantiated into an object that is used for further monitoring and system improvements.
O’Brien teaches a process management system and method that includes generating a process tree and instantiating it into a monitoring object used for further monitoring and data gathering but does not explicitly recite that the events captured include screenshots or activation events or that the process tree is automatically during the recording of a session that monitors computer applications.
Grenell teaches a communications monitoring system and method where screen activation events can be tracked and used to generate process trees but does not describe capturing screenshots or that the events are gathered from monitoring computer application sessions or used to generate objects to create a model to further improve other systems.
Deshmukh teaches a back off process monitoring analysis system that monitors computer applications used during particular recorded sessions and captures activation events within the sessions to provide data related to the monitoring but does not incorporate the generation of an object that is instantiated into a  process tree and monitoring model including particular dimensions and attributes.
Fernandez teaches a process flow that includes a model for monitoring object movement including particular dimensions within an integrated network for monitoring remote objects and object movement.  Fernandez takes a real world object and creates a representative object that is a physical thing vs. the claimed invention where the object is an event in a computer session.  Fernandez looks at the object and then models it internally where the claims use a monitoring model comprising database objects as part of a process tree.  The claimed monitoring model is a tree model that defines database objects with specific dimensions and states and the database objects are tools that are used for modeling that uses the different objects at a different end of the process than Fernandez which monitors physical objects. 
Therefore, none of the prior art of record teach a non-obvious combination of a method for generating process objects for monitoring computer applications comprising recording a computer session, capturing session events including activations events and screenshots, generating a process tree automatically that associates a monitoring model including database objects that have process, task and desktop/agent state dimensions as well as attributes for a process, then instantiating the tree into an application monitoring object that is used for subsequent monitoring to gather and provide data to improve workforce management, back office systems, performance and/or quality management.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

                                                                                                                                                                                                 /STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623